PER CURIAM.
This ease, a suit to recover upon a policy of life insurance, was begun in a state court and from thence removed by the insurance company to the court below. In that court on September 24, 1924, the defendant filed an affidavit of defense, which ■ pleading, by the Pennsylvania Practice Act of 1915 (P. L. 483; Pa. St. 1920, §§ 17181-17204), made the issue in the case. On September 16, 1926, the insurance company petitioned the court for leave to file an amended affidavit of defense, which by virtue of the amended Practice Act of Pennsylvania of March 30, 1925 (P. L. 84), would have materially changed the issue. The petition was refused, and on trial the court tried -the case and ruled that said latter act of 1925 had no effect on the pleadings. The insurance company at the trial prayed for a directed verdict in its favor, which was refused, and the case resulted in a judgment for the plaintiff. The denial of the petition for leave to file the amended affidavit of defense, or to rule as though it had been filed, and the refusal of the motion for a directed verdict form the two questions here involved.
The opinion of the court below on mo*2tion for a new trial, printed in the margin,1 summarizes the facts of the ease and the reasons given by the court in justification of its rulings. As this opinion covers both questions here involved, and as its reasoning and conclusion commend it to us, it is apparent that an additional opinion by this court would simply be an effort to restate in different language what has been tersely, yet fully and adequately, stated by the trial judge.
‘We therefore limit ourselves to adopting his conclusions and affirming the judgment entered pursuant thereto;